Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5 have been examined.
	Claim Rejections - 35 USC § 112
Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 2, the claim subject matter “the module of claim 1 that has left-side and right-side embodiments” is indefinite because claim 1 fails to previously recites the module has left-side and right-side embodiments, or any left-side and right-side embodiments that is associated with any part or component of the module.  Therefore, it is not clear which part of the module “has” these left-side and right-side embodiments.  
As per claims 3-4, they are rejected based on the dependency of claim 2.
As per claim 5, the claim subject matter “at a variety of releasably latchable heights at locations” is indefinite because it is not clear what is releasably latchable heights?  How can heights can be releasably and latchable? In addition, claim 5 merely recites a “single” structurally strong guard assembly, therefore it is not clear how can a single guard assembly is configured to be positioned at multiple location(s). 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hemphill et al. (US 2013/0156532).
As per claim 1, Hemphill shows a module for attachment to a flat bed of a truck (truck 12; flat bed: 24,112,124; Para 31) for assisting workpersons (operators in 14, 16, etc.) to place barrel-like traffic (barrels 22, 122) delineators onto, and to retrieve barrel-like traffic delineators from highway surfaces (the roadway or other surface inherently including highway surface; Para 2,4,61), comprising 
a housing (the frame of the apparatus 10,110) that encloses and supports a lower level platform (platform 14,114) at the bottom of a compartment (the compartment is structured by lower surface (88,188) along with platform 14, 20,18,28,31,33,26,50; Fig. 1-2 as well as similar structure in other embodiments as shown by Hemphill such as Fig. 4-5 and 12) defined by the housing wherein a workperson (operator at 14,114) can comfortably stand (Para 31), and an upper level platform (platform 16,116 and loading area 46) located beside the compartment (Para 31 states the second operator area 16 is preferably elevated relative to the first operator area 14) on which barrel-like traffic delineators can be temporarily positioned that are delivered one at a time from the flat bed of the truck for being placed on a highway surface by a workperson standing in the compartment (Para 37-38; the operator area 16 and loading area 46 is a temporarily positioned for the barrels between the storage area 42 and operator area 14, 114), and on which barrel-like traffic delineators can be placed, one at a time, after being retrieved from the highway surface by a workperson standing in the compartment (Para. 37 and 37; as well as the associated Para in respect to Fig. 4-5 and 12). 
As per claim 2, the invention of Hemphill meets the limitation of claim.  Hemphill further shows the operator area 14,16,114,116 can configured to include both left and right side operator area which having similar structure (for example, Fig. 6A, 6B) (Para 59,41-42,44-47), therefore inherently show left-side and right-side embodiments that provide appearances that are mirror-image reversals of each other.  
As per claim 3, the invention of Hemphill meets the limitation of claim and further shows each of the left-side and right-side embodiments have fence-like gates that each extend along and above a different one of the lower level and upper level platforms (fence-line gates: Fig. 1-12; side walls 44,144 is made of a semi-open or mesh-line material in Fig. 1-7 and barriers 30,31,50,130,131 and the associated structure in Fig. 7-8; Fig. 6-7 shows Barriers 130 and 131 are supported by post 133, but post 133 may form part of either barrier if a solid or semi-solid surface is used for either barrier instead of a bar configuration).
As per claim 4, the invention of Hemphill meets the limitation of claim and further shows 
each of the left-side and right-side embodiments have a platform-like door that can overlie a different one of the lower level and upper level platforms (platform-like door which provide access: Fig. 1-12; floor covers 172; passage under bar 30,130, sliding wall 174; barriers 131, 130,,152,150,168 in view of the movement of platform being raised and lowered).
As per claim 5, the invention of Hemphill meets the limitation of claim and further shows 
a structurally strong guard assembly with an upwardly movable tubular component that can be positioned at a variety of releasably latchable heights at locations in front of a workperson standing in the compartment of the module (Fig. 1-12; Para 46-49; the barriers 130,131,150,133,152 are movable and the position in front of a workperson would depend on the orientation and standing direction of the workperson and thus which workperson among all workers at the apparatus). 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689